DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (Japanese Patent Publication No. S62160599A).
Regarding claim 1, in Figures 1 – 2, Inoue discloses an electronic device comprising: an enclosure including a first cover (6) and a second cover (1) coupled to the first cover; an electronics board (3) having a conductive surface portion; and a mounting assembly (9) to support the electronics board in the enclosure between the first cover and the second cover, the mounting assembly including an elastic support member (9a, 9b) coupled to the electronics board proximate to the conductive surface portion, the elastic support member including a plurality of deformable features (9c) protruding from a surface of the elastic support member and extending towards the electronics board.
Regarding claim 2, Inoue discloses wherein the elastic support member comprises a first surface, a second surface, a through hole between the first surface and the second surface, wherein the plurality of deformable features are positioned in an annular arrangement around the through hole (Figure 1).
Regarding claim 3, Inoue discloses wherein the elastic support member comprises a bushing portion that includes additional deformable features extending radially outward from a center of the bushing portion (Figure 1). 
Regarding claim 4, Inoue discloses an additional elastic support member coupled to the electronics board opposite to the elastic support member, the additional elastic support member including additional deformable features projecting toward the elastic support member (Figure 1).
Regarding claim 5, Inoue discloses a grounding member coupled to the electronics board, the grounding member including a distal portion that projects towards the conductive surface portion to form at least a portion of a ground path from the conductive surface portion to the first cover (Figure 1).
Regarding claim 6, Inoue discloses wherein the electronics board includes a first side, a second side opposite the first side, and a through hole between the first side and the second side, and wherein the conductive surface portion extends at least partially around the through hole (Figure 1).
Regarding claim 7, Inoue discloses wherein the first cover and the second cover at least partially form a Faraday cage around the electronics board (Figure 1).
Regarding claim 8, Inoue discloses wherein: the electronic device includes an ultrasonic imaging device; and the electronics board carries at least one processing device configured to generate one or more visual images based on ultrasonic signals received by the ultrasonic imaging device (Figure 1).
Regarding claim 9, in Figures 1 – 2, Inoue discloses a mounting assembly for mounting an electronics board (3) in an enclosure having a first cover (6) and a second cover (1), the mounting assembly comprising: an elastic support member (9) that is configured to be coupled to the electronics board, the elastic support member including a plurality of deformable features (9c) protruding from a surface of the elastic support member and extending towards the electronics board.
Regarding claim 10, Inoue discloses wherein the elastic support member comprises a first surface, a second surface, and a through hole between the first surface and the second surface, wherein the through hole is configured to receive a fastening element to fasten the elastic support member between the electronics board and the second cover, and wherein the plurality of deformable features are positioned in an annular arrangement around the through hole (Figure 1).
Regarding claim 11, Inoue discloses wherein the elastic support member comprises: a bushing portion that includes additional deformable features extending radially outward from the through hole (Figure 1).
Regarding claim 12, Inoue discloses wherein the elastic support member comprises channels extending radially from the through hole (Figure 1).
Regarding claim 13, Inoue discloses an additional elastic support member that is configured to be coupled to the electronics board opposite to the elastic support member, the additional elastic support member including additional deformable features projecting toward the elastic support member (Figure 1).
Regarding claim 14, Inoue discloses a grounding member that is configured to be coupled to the electronics board, the grounding member including a distal portion that projects towards the electronics board to at least partially form a ground path from the electronics board to the first cover (Figure 1).
Regarding claim 15, Inoue discloses wherein the elastic support member is configured to be coupled to the electronics board proximate to a conductive surface portion on the electronics board (Figure 1).
Regarding claim 9, in Figures 1 – 2, Inoue discloses a mounting system to reduce shock and electromagnetic interference for an electronics board, the mounting system comprising: mounting assemblies (9) to support the electronics board (3) in an enclosure having a first cover (6) and a second cover (1), at least one of the mounting assemblies including: a mounting feature (5); and an elastic support member (9a, 9b) coupled to the mounting feature, the elastic support member including a plurality of deformable features (9c) protruding from a surface of the elastic support member and extending towards the electronics board (Figure 1).
Regarding claim 17, Inoue discloses wherein the elastic support member comprises a base portion; a bushing portion; and a through hole extending through the base portion and the bushing portion; wherein the plurality of deformable features are positioned in an annular arrangement around the through hole, and the bushing portion includes additional deformable features extending radially outward from the through hole (Figure 1).
Regarding claim 18, Inoue discloses wherein the base portion comprises channels extending radially from the through hole (Figure 1).
Regarding claim 19, Inoue discloses wherein the at least one of the mounting assemblies comprises an additional elastic support member that is configured to be coupled to the electronics board opposite to the elastic support member, the additional elastic support member including additional deformable features projecting toward the elastic support member (Figure 1).
Regarding claim 20, Inoue discloses wherein the at least one of the mounting assemblies comprises a grounding member that is configured to be coupled to the electronics board, the grounding member including a distal portion that projects towards the electronics board to at least partially form a ground path from the electronics board to the first cover (Figure 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847